Case 16-13754-KCF        Doc 173    Filed 04/22/19 Entered 04/22/19 15:57:25        Desc Main
                                   Document      Page 1 of 1



 ROBERT C. NISENSON, L.L.C.
 10 Auer Court
 East Brunswick, NJ 08816
  (732) 238-8777
 Attorneys for Defendant
 Robert C. Nisenson, Esq.
 RCN 6680

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW JERSEY

 In the Matter of              :            Case: 16-13754
                               :            Chapter 7
 Ronald J. Raslowsky           :
                               :
                               :
               Debtors         :
 ______________________________:



 WITHDRAWAL OF MOTION TO SELL DEBTOR’S PROPERTY ON SHORTEN TIME



            The Debtor hereby withdraws the Motion to Sell Debtor’s Property on Shorten Time.




                                                      /s/ Robert C. Nisenson
                                                     ROBERT C. NISENSON

 Dated: April 22, 2019
